Citation Nr: 0609323	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-32 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder, 
to include consideration as being secondary to a service-
connected left knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1959 to July 1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of May 2003 and later by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).   

A hearing was held at the RO before the undersigned Veterans 
Law Judge in September 2005.  A transcript of the testimony 
has been associated with the claims file.  


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the issue of service 
connection for a right knee disorder, and there has been no 
prejudicial failure of notice or assistance to the appellant.

2.  The veteran's right knee disorder was aggravated by his 
service-connected residuals of a left knee arthroplasty.


CONCLUSION OF LAW

The veteran's right knee disorder was proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.310 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) defines the 
VA's duty to assist the veteran with the development of his 
claim.  In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) VA must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports the claim.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), the 
supplemental statements of the case (SSOC) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The SOC and SSOCs included 
summaries of the evidence that had been obtained and 
considered.  The SOC and SSOCs also included the requirements 
that must be met to establish the benefits.  The basic 
elements for establishing these benefits have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The communications, 
such as letters from the RO dated in December 2002 and 
February 2004 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The February 2004 letter from the RO 
specifically advised him that it was his responsibility to 
obtain all evidence not in the possession of a Federal 
department or agency.  In addition, he was advised to let the 
RO know if there was any other evidence or information that 
he thought would support the claim.  Thus, the fourth element 
is satisfied.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The veteran's initial VCAA letter was provided in December 
2002 which prior to the adjudication of his claim.  He was 
given the VCAA notice letter and was given an ample 
opportunity to respond.  Moreover, he has not claimed any 
prejudice as a result of the timing of the VCAA letter.  
Therefore, to decide the appeal would not be prejudicial 
error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran was afforded a VA examination.  The RO 
obtained all relevant evidence identified by the veteran.  
The record includes his current post service treatment 
records.  The veteran has had a hearing.  The Board does not 
know of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran had active service from June 1959 to July 1960.  
He has previously established service connection for status 
post left knee arthroplasty, currently rated as 30 percent 
disabling.

During the hearing held before the undersigned Veterans Law 
Judge in September 2005, the veteran testified that he hurt 
both of his knees during service when his feet got stuck in 
mud while diving.  The veteran conceded that he had a right 
knee injury prior to service, but explained that he had 
undergone surgery to correct the problem, and he was 
subsequently able to pass the entrance exam.  The veteran 
reported having additional surgeries on his knees following 
the injuries in service.  The veteran also reported that his 
physicians had told him that the service-connected left knee 
was causing the right knee disability.  He said that because 
he favored the left leg, he had increased use of the right 
one. 

After reviewing all of the medical evidence which is of 
record, the Board finds that the evidence adequately supports 
allowance of service connection for a right knee disorder on 
a secondary basis.  The competent medical evidence of record 
shows that there is an etiological relationship between the 
veteran's service-connected left knee disorder and the right 
knee disorder for which he seeks service connection.  

In this regard, the Board notes that in March 2003 the RO 
requested a medical opinion as to whether the veteran's right 
knee condition was caused by his service-connected left knee 
condition.  The report of a VA examination conducted in April 
2003 shows that the examiner accidentally transposed the 
terms "right" and "left" when rendering his opinion.  
However, when corrected, the report indicates that "It is my 
opinion that his [left] knee has not caused the problem with 
his [right knee], but that it has caused acceleration of the 
degenerative process in his right knee."  

In addition, the report of a joints examination which was 
conducted by the VA in June 2005 shows that the examiner 
selectively reviewed the veteran's files, obtained a history, 
and examined both knees.  Thereafter, the examiner concluded 
that "Concerning the request for aggravations of the right 
knee being related to the problems with the left knee, it is 
my opinion that the problems with the right knee are a 
combination of increased weight, age and difficulties with 
the left knee."  The examiner further stated that "In my 
opinion, the difficulty with the left knee [has] contributed 
20% to the present condition and previous conditions of the 
status of the right knee."  Although the examiner then went 
on to indicate that a left knee arthroplasty should allow the 
left knee to help the right knee by taking over some of the 
weightbearing on the lower extremities, the Board 
nevertheless finds that the overall opinion tends to favor 
the claim.

Based on the foregoing, the Board finds that the veteran's 
right knee disorder was aggravated by his service connected 
residuals of a left knee arthroplasty.  Accordingly, the 
Board concludes that the veteran's right knee disorder was 
proximately due to or the result of a service-connected 
disability.


ORDER

Service connection is granted for aggravation of the right 
knee secondary to a service-connected left knee disorder.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


